AO 245B (Rev, 05/] 5/2018) ludgment in a Criminal Petty Case (Modified) Page 1 ofl _

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT 011 CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Commined On or A.fter Novernber 1, 1987)

Jack Casti]lO_ReyeS Case Nurnber: 3:18-mj-23195-JLB

Roxana Sandoval
Defendant ’s Attomey

REGISTRATION NO. 81708298

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

l:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(S):

 

 

 

 

Title & Section Nature of Offense Count Number§s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
|:l The defendant has been found not guilty on count(s)
E Count(s) dismissed on the motion of the United States.
IMPRISONMEN'I`

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: 310 WAIVED Fine: WAIVED
|Z Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
E Court recommends defendant be deported/removed with relative, charged in case _.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Wednesday, December 19, 2018
Date of lmposition of Sentence

HE)NoRABLE MLLIAM V. GALLO
DEE 1 9 2018 UNITED sTATEs MAGISTRATE JUDGE

 

 

 

 

 

CLEHK l,lS DlSTl-llC`l` COUHT
SOUTHEHN D|STHICT OF CAL|FORN|A
BY DEPUTY

 

 

 

3:18-mj-23195-JLB

